Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 15 September [1793]
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Schuylkill Sep. 15. [1793]

Your’s of the 4th. to Maria arrived last night. Mine of last week mentioned a contagious fever which had broke out in Philadelphia. Since that it is so much spread, as to have driven every body off, who can get out of the town, and to have suspended business of every kind. I have never been into the town since the President’s departure on the 10th. But I find it impossible to keep my servants from going; and as my clerks have all gone off except one, so that the business of my office cannot be carried on, I have determined to go also. I think to leave this in one, two, or three days, and shall be nine days on the road. Probably 
 
I shall be with you before you recieve this, and therefore I shall add nothing more than assurances of sincere affection to you all. Adieu Dear Sir Your’s &c

Th: Jefferson

